DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim (31, following 32) been renumbered 33.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for visually detecting” in claims 9 and 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5-14, 16-21, 23, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (USP 4,427,061) in view of Haggard (USP 4,287,948).
	With respect to claim 5, Moore disclose a drift apparatus (10), comprising: said body comprising a desired outer diameter (see abstract and figure 2), said drift apparatus further comprising one or more fluid flow passages (72, 66, 68, 70, 78, 80) whereby fluid can flow by said drift apparatus when said drift apparatus is positioned within the bore of a tubular (see column 5 lines 43-61).  Moore does not disclose that the body has a buoyancy force.  Haggard disclose a tubular member having a buoyant chamber (18) in order to allow the apparatus to float in the liquid in the wellbore and be used as a tubular moves over it (see column 4 lines 1-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore by including a buoyant chamber as taught by Haggard in order to allow the drift apparatus to stay in the same position as the tubular moves relative to it.
	With respect to claim 6, Moore disclose wherein said body is elongated, and wherein said flow passages comprise one or more bores through a length of said body (see figure 2).
With respect to claim 7, Moore disclose wherein said body is elongated, and wherein said flow passages comprise one or more elongated grooves (80) along a length of said body.
With respect to claim 8, Moore in view of Haggard disclose further comprising a means for visually detecting a position of said floating drift apparatus within a bore of a tubular string (extension 56 would be visible floating in fluid in tubular).
With respect to claim 9, Moore in view of Haggard disclose wherein said means for visually detecting comprises an uphole-directed extension of sufficient length to be seen when said floating drift apparatus is in a tubular string bore, and said tubular string is being lowered into a wellbore (extension 56 would be visible floating in fluid in tubular).
With respect to claim 11, Moore disclose an apparatus (10) for verifying the inner diameter of a tubular, comprising: a drift section (20) said drift section comprising a drift element having a desired diameter (see column 4 lines 39-53).  Moore does not disclose a float section.  Haggard disclose a tubular member having a buoyant chamber (18) in order to allow the apparatus to float in the liquid in the wellbore and be used as a tubular moves over it (see column 4 lines 1-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore by including a buoyant chamber on the tool as taught by Haggard in order to allow the drift apparatus to stay in the same position as the tubular moves relative to it.
With respect to claim 12, Moore in view of Haggard disclose wherein said float section comprises an elongated tubular member (see fishing neck 56 which is an elongated tubular member) having a length sufficient to extend out of the uppermost tubular in a tubular string being run into a wellbore, when said apparatus is positioned within said bore of said tubular string, said bore of said tubular string containing fluid therein and said apparatus floating in said fluid (see column 5 lines 43-61).
With respect to claim 14, Moore disclose wherein said drift element is detachably connected to said drift section, whereby a drift element having a diameter suitable for a particular tubular may be connected (see column 4 lines 39-53).
With respect to claim 16, Moore disclose wherein said desired diameter of said drift element ring is substantially equal to a drift diameter of said tubular (see column 4 lines 39-53).
With respect to claim 18, Moore disclose wherein said float section comprises an elongated tubular member (fishing neck 56) having a length sufficient to be detected from the open end of the uppermost tubular in a tubular string being run into a wellbore, when said apparatus is positioned within a bore of said tubular string, said bore of said tubular string containing fluid therein and said apparatus floating in said fluid (see column 5 lines 43-61).
With respect to claim 19, Moore disclose an apparatus adapted to verify the drift diameter of tubulars comprising a tubular string, while said tubular string is being run into a wellbore containing a fluid (see abstract, figure 2, and column 5 lines 43-61); and a drift section (20, 22) said drift section comprising a drift element having a desired diameter relative to said drift diameter.  Moore does not disclose a float section.  Haggard disclose a tubular member having a buoyant chamber (18) in order to allow the apparatus to float in the liquid in the wellbore and be used as a tubular moves over it (see column 4 lines 1-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore by including a buoyant chamber on the tool as taught by Haggard in order to allow the drift apparatus to stay in the same position as the tubular moves relative to it.
With respect to claim 20, Moore in view of Haggard disclose wherein said float section (above 20 and 22) is sufficiently long to extend out of the uppermost tubular in said tubular string, while said apparatus is positioned in a bore of said tubular string and said tubular string is being lowered into a wellbore (wherein the combination of Moore in view of Haggard would result in a tool floating in fluid and capable of extending out of the uppermost tubular).
With respect to claim 27, Moore disclose further comprising a fishing neck (56) at an uppermost end of said apparatus.
With respect to claim 28, Moore does not disclose a centralizer.  Haggard disclose a centralizer 28 for the purpose of centralizing the tool in the bore of the tubular member.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore by including a centralizer as taught by Haggard in order to center the tool in the tubular.  
With respect to claim 29, Moore does not disclose a scraper/scratcher element.  Haggard disclose wipers for the purpose of cleaning the inside of the tubular.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore by including wipers as taught by Haggard in order to clean the inside of the tubular.  
	With respect to claims 10, 13, 17, 21, and 23, Moore in view of Haggard does not disclose a light source.  However, the Examiner takes Official Notice that is known to use a light to indicate a position and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have uses a light source with the drift apparatus for the purpose of indicating where the top of the apparatus is located.
With respect to claims 25 and 26, Moore in view of Haggard do not disclose an electronic device/RFID.  The Examiner hereby takes Official Notice that it is well known in the art to use RFIDs to determine locations of tools and it would have been obvious to one before the effective filing date of the claimed invention to have used an RFID to determine the location of the drift tool.  

6.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Haggard in further view of Churchill (USP 7,828,060).
With respect to claim 22, Moore in view of Haggard do not disclose rupture disks.  Churchill disclose a drift tool with a rupture disk in order to allow the fluid to drain while pulling pipe after an obstruction has been located (see figure 5 line 47-56).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore in view of Haggard by including a rupture disk as taught by Churchill to allow fluid to drain.

7.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Haggard in further view of Tailby et al. (USP 5,163,515).
With respect to claim 24, Moore in view of Haggard does not disclose a junk basket.  Tailby et al. disclose a junk basket (110) for the purpose of acquiring a sample of sand or obstructing debris (see column 10 lines 25-31).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore in view of Haggard by including a junk basket as taught by Tailby et al. in order to obtain obstructing debris.

Allowable Subject Matter
8.	Claims 1-5 and 30-33 are allowed.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miner (USP 4,354,379) disclose methods and apparatus for testing roundness and straightness of pipes and tubings.  Brown (USP 11,098,554) disclose expanding and collapsing apparatus and methods of use.  Sallwasser (USP 8,925,213) disclose wellbore caliper with maximum diameter seeking feature.  Gillan (USP 8,061,053) disclose multiple stage mechanical drift tool.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672